
	

115 S3124 IS: Help Encourage a Lifetime of Public Service Act
U.S. Senate
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3124
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2018
			Ms. Heitkamp (for herself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for no accrual of interest on Federal Direct
			 Loans for individuals employed in public service.
	
	
		1.Short title
 This Act may be cited as the Help Encourage a Lifetime of Public Service Act.
		2.Interest waiver for individuals employed in public service
 (a)In generalSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended— (1)by redesignating subsections (n), (o), (p), and (q), as subsections (o), (p), (q), and (r), respectively;
 (2)in subsection (m)(3)— (A)in subparagraph (B)—
 (i)in clause (i), by striking or after the semicolon; (ii)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (iii)by adding at the end the following:  (iii)volunteer work as a qualified volunteer first responder (as defined in subsection (n)(7)); or
 (iv)a full-time job as an employee or manager of a qualified farm or ranch.; and (B)by adding at the end the following:
						
 (C)Qualified farm or ranchThe term qualified farm or ranch means, with respect to a year, a farm or ranch whose earnings of gross revenue during the year from the sale of agricultural products are equal to or greater than—
 (i)in the case of 2019, $35,000; or (ii)in the case of any succeeding year, the amount applicable under this subparagraph for the previous year increased by the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent year preceding such year.; and
 (3)by inserting after subsection (m) the following:  (n)Interest waiver for individuals employed in public service (1)In generalNotwithstanding any other provision of this part, interest shall not accrue for an eligible public servant on a loan made under this part for which the first disbursement is made on or after the date of enactment of the Help Encourage a Lifetime of Public Service Act.
 (2)Consolidation loansIn the case of any consolidation loan made under this part that is disbursed on or after the date of enactment of the Help Encourage a Lifetime of Public Service Act, interest shall not accrue pursuant to this subsection only on such portion of such loan as was used to repay a loan made under this part for which the first disbursement is made on or after the date of enactment of the Help Encourage a Lifetime of Public Service Act.
 (3)Annual certificationNot later than 120 days after the date of enactment of the Help Encourage a Lifetime of Public Service Act, the Secretary shall— (A)prescribe regulations that require an eligible public servant to annually certify through an employment certification form the individual's employment in a public service job in order to receive the interest waiver described in paragraph (1); and
 (B)to the maximum extent practicable, streamline the process described in subparagraph (A) with the process borrowers use to certify employment to qualify for loan cancellation under subsection (m).
 (4)Alignment of deadlinesIn carrying out this subsection, the Secretary shall, to the maximum extent practicable, align the borrower's deadline for annual employment certification under this subsection with the deadline for participation under the income contingent repayment plans or income-based repayment plans to reduce the burden on the borrower.
 (5)RegulationsThe Secretary shall promulgate, after consultation with public safety organizations, regulations to carry out this subsection, including regulations relating to—
 (A)the minimum volunteer time required for a qualified volunteer first responder to be treated as an individual employed in a full-time job for purposes of this subsection; and
 (B)the process of tracking and verifying that volunteer time. (6)Engagement of public safety organizationsThe Secretary shall develop a plan regarding how the Department will—
 (A)disseminate information and raise awareness about eligibility for qualified volunteer first responders for the interest waiver under this subsection; and
 (B)engage qualified volunteer first responders and public safety organizations in the process of tracking and verifying volunteer hours for purposes of this subsection.
 (7)DefinitionsIn this subsection: (A)Eligible public servantThe term eligible public servant means an individual who—
 (i)is employed in a public service job; (ii)is a qualified volunteer first responder; or
 (iii)has a full-time job as an employee or manager of a qualified farm or ranch (as defined in subsection (m)(3)(C)).
 (B)Public safety organizationThe term public safety organization means any State, local, or tribal governmental agency or nonprofit organization that has the principal purpose of protecting the safety of life, health, or property.
 (C)Public service jobThe term public service job has the meaning given the term in subsection (m)(3)(B). (D)Qualified volunteer first responder (i)In generalThe term qualified volunteer first responder means an individual who volunteers to perform services on not less than the basis determined by the Secretary under clause (ii) for a public safety organization (which may include firefighters, law enforcement officers, emergency medical personnel, or other first responders to emergencies) and is certified as a firefighter, law enforcement officer, emergency medical services provider, or other responder in the State, unit of general local government, Indian tribe, or nonprofit organization in which the individual serves and receives no compensation for such service or is paid expenses, reasonable benefits, or a nominal fee to perform the services.
 (ii)Full-time employment for volunteer first respondersThe Secretary shall— (I)determine the minimum volunteer time required for a qualified volunteer first responder to be treated as an individual employed in a full-time job for purposes of this subsection and subsection (m); and
 (II)ensure that such minimum volunteer time is not less than the amount of volunteer time that is required for the qualified volunteer first responder to be considered an active member of the relevant public safety organization..
 (b)Conforming amendmentsSection 428C of the Higher Education Act of 1965 (20 U.S.C. 1078–3) is amended— (1)in subsection (a)(3)(B)(i)(V)(cc), by striking section 455(o) and inserting section 455(p); and
 (2)in subsection (b)(5), by striking section 455(o) and inserting section 455(p).  